UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6637


DANIEL ORIAKHI,

                  Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:13-cv-00271-MJG)


Submitted:   August 20, 2013                 Decided:   September 9, 2013


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Oriakhi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel       Oriakhi    appeals    the    district      court’s   orders

denying   his    coram     nobis    petition    and   denying       his   motion    for

extension of time.           We have reviewed the record and find no

reversible      error.      Accordingly,       we   deny    leave    to   proceed   in

forma pauperis and dismiss the appeal for the reasons stated by

the   district    court.      Oriakhi     v.    United      States,   No.   1:13-cv-

00271-MJG (D. Md. Feb. 12 & Mar. 18, 2013).                    We deny Oriakhi’s

motion    for    appointment       of   counsel.       We    dispense     with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            DISMISSED




                                          2